Citation Nr: 1631409	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1977 to August 1980.  Subsequently, he served in the Alabama Army National Guard from 1981 to 1995, with a verified period of active duty for training (ACDUTRA) from July 8, 1988 to July 23, 1988.  See August 1988 DA Form 2173 (Statement of Medical Examination and Duty Status).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in his March 2011 VA Form 9.  However, he cancelled that request in March 2013.  Therefore, the Board hearing request is considered withdrawn.  See 38°C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, concerning Veterans Claims Assistance Act of 2000 (VCAA) notice, the AOJ sent the Veteran a VCAA notice letter in December 2007, but this letter did not specifically address service connection incurred during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) in the National Guard.  Therefore, a remand is required for a letter that notifies the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the issue of service connection for a left knee disorder by way of ACDUTRA or INACDUTRA service.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38°U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

Second, in his March 2011 VA Form 9 (Substantive Appeal), the Veteran informed VA that "my physician has made it clear that my injury is serious and that it was more than likely cause[d] by my fall from a military vehicle in 1988."  However, there is no evidence in the claims file any physician of record has submitted this medical opinion in writing with a rationale.  Therefore, a remand is necessary to contact the Veteran and ask that he submit in writing any medical nexus opinion with a rationale and with a review of relevant evidence from the treating physician in question.   

Third, in an April 2008 VA social work discharge note, the Veteran stated he has a pending claim for Social Security Administration (SSA) disability benefits for his left knee.  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA is required to obtain relevant federal records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  VA must make as many requests as necessary to obtain "relevant" SSA records to include accompanying medical records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. §°3.159(c)(2).  Thus, a remand is warranted to obtain any SSA disability records, as these SSA disability records may be pertinent to the left knee issue on appeal.

Fourth, as the appeal is already being remanded for SSA records, the Board sees the Veteran's VA treatment records on file from the Birmingham, Alabama VA healthcare system date to January 2009.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §°5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter in connection with his claim for service connection for a left knee disorder incurred during a period of ACDUTRA or INACDUTRA in the National Guard.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the left knee disorder claim by way of ACDUTRA or INACDUTRA service; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b).  

In this letter, the AOJ should also advise the Veteran that he should submit in writing from his treating physician any medical nexus opinion with a rationale and with a review of relevant evidence.  (In his March 2011 VA Form 9, the Veteran informed VA that "my physician has made it clear that my injury is serious and that it was more than likely cause[d] by my fall from a military vehicle in 1988.")  

2.  The AOJ should request from the SSA all records associated with the Veteran's SSA disability claim for the left knee (see April 2008 VA social work discharge note).  In particular, request copies of the SSA disability determination and all medical records considered. 

3.  The AOJ should obtain the following VA treatment records and associate them with the claims file: VA treatment records from the Birmingham, Alabama VA healthcare system dated from January 2009 to the present. 

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of service connection for a left knee disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

